Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 12/31/2021 has been entered. Claims 1 and 8 have been amended. Claim 14 has been canceled. Claims 1-2, 5-12, and 15-16 remain pending in the application. Rejections of claim 14 under 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) are withdrawn.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-2, 5-11, and 14-16 are rejected under 35 U.S.C. 103 as unpatentable over Jo (US 20040233140 A1) in view of Chen (US 20170373122 A1).
	Regarding claim 1, Jo (e.g., Figs. 2-4, 6 and 8) discloses an organic light emitting diode display panel (Fig. 2; OLED display panel 12), comprising: 
a base substrate (substrate Sd); and 
(subpixel units 20), located on the base substrate (substrate Sd), 
wherein each of the subpixel units (subpixel units 20) comprises one driving circuit (Figs. 3, 6 and 8; driving circuit KC) and at least two light emitting regions (Figs. 3 and 8; each subpixel comprises four light emitting elements, OLED1-OLED4, each light emitting element corresponds to a light emitting region); 

    PNG
    media_image1.png
    852
    1130
    media_image1.png
    Greyscale

Annotated version of Jo’s Fig. 8
in each of the subpixel units (Fig. 8; subpixel unit 20), a same output terminal of the driving circuit is split into at least two sub output terminals (Fig. 8; output terminals N1 and N2); and the at least two light emitting regions are respectively connected with different ones of the at least two sub output terminals (Fig. 8; OLED1 and OLED3 connected with terminal N1, OLED2 and OLED4 connected with terminal N2, each light emitting element corresponds to a light emitting region);
(Fig. 2; OLED display panel 12) further comprises a plurality of data lines (data lines X) and a plurality of scanning lines (scan lines SC), 
the at least two light emitting regions (e.g., Fig. 8) comprise a first light emitting region (OLED1, corresponding to light emitting region 1), a second light emitting region (OLED2, corresponding to light emitting region 2), a third light emitting region (OLED3, corresponding to light emitting region 3), and a fourth light emitting region (OLED4, corresponding to light emitting region 4), the first light emitting region  (OLED1, corresponding to light emitting region 1) and the second light emitting region (OLED2, corresponding to light emitting region 2) are respectively disposed on two opposite sides of the driving circuit (driving circuit KC), the third light  emitting region (OLED3, corresponding to light emitting region 3) and the fourth light emitting region (OLED4, corresponding to light emitting region 4) are respectively disposed on two opposite sides of the driving circuit (driving circuit KC), and are axisymmetric with respect to a bisector of the driving circuit (bisector A) extending along an extending direction of the plurality of data lines (data lines X);
the at least two light emitting regions are configured to emitting light of the same color ([0140]; OLEDs in one subpixel unit 20 has a same color).

Jo discloses the first light emitting region  (OLED1, corresponding to light emitting region 1) and the second light emitting region (OLED2, corresponding to light emitting region 2) are respectively disposed on two opposite sides of the driving circuit (driving circuit KC), but the first light emitting region  and the second light emitting region are not axisymmetric with respect to a bisector of the driving circuit (bisector B) extending along (scanning lines SC). Therefore, the only difference between Jo (e.g., Fig. 8) and the claimed invention is that OLED arrangement is different. However, it has been held that mere rearrangement parts of an invention in a way that does not modify the operation of the device involves only routine skill in the art. The examiner further cites Chen as a reference. Chen discloses a display device, each subpixel unit 2 comprises 4 light emitting elements 3, and each light emitting element 3 corresponds to a light emitting region, wherein the first light emitting region 1 and the second light emitting region 2, and the third light emitting region 3 and the fourth light emitting region 4, are symmetric with respect to the center the pixel circuit.

    PNG
    media_image2.png
    633
    1388
    media_image2.png
    Greyscale

Annotated version of Jo’s Fig. 8 and Chen’s Fig. 1
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chen to the display device of Jo which would result in the first light emitting region and the second light emitting region are axisymmetric with respect to a bisector of the driving circuit (bisector B) extending along an extending direction of the plurality of scanning lines (scanning lines 

Regarding claim 2, Jo in view of Chen discloses the organic light emitting diode display panel according to claim 1, Jo (e.g., Figs. 2-4, 6 and 8) discloses wherein the at least two light emitting regions in each of the subpixel units have an equal area (each subpixel unit 20 includes four same OLEDs, each OLED corresponds to a light emitting region). In addition, Chen (e.g., Fig. 1) discloses the same features as claimed.

Regarding claim 5, Jo in view of Chen discloses the organic light emitting diode display panel according to claim 1, Jo (e.g., Figs. 2-4, 6 and 8) discloses wherein the at least two light emitting regions in each of the subpixel units comprise at least three light emitting regions (e.g., Fig. 8; 4 light emitting regions); and the at least three light emitting regions are arranged around the driving circuit (e.g., Fig. 8).

Regarding claim 6, Jo in view of Chen discloses the organic light emitting diode display panel according to claim 1, Jo (e.g., Figs. 2-4, 6 and 8-9) discloses wherein each of the at least two light emitting regions comprises a first electrode (anode or electrode 35), a light emitting layer (light emitting layer LF) and a second electrode (cathode); and the first electrode (anode or electrode 35) is connected with a corresponding one of the sub output terminals (terminal N1 or N2).

Regarding claim 7, Jo in view of Chen discloses the organic light emitting diode display panel according to claim 1, wherein the plurality of subpixel units comprise subpixel units of different colors ([0140]; R, G, and B colors).

Regarding claim 8, Jo (e.g., Figs. 2-4, 6 and 8) discloses a manufacturing method of an organic light emitting diode display panel (Fig. 2; OLED display panel 12), comprising: 
providing a base substrate (substrate Sd); and 
forming a plurality of subpixel units (subpixel units 20) on the base substrate (substrate Sd), 
wherein forming each of the subpixel units (subpixel units 20) comprises: forming a driving circuit (driving circuit KC) and at least two light emitting regions (Figs. 3 and 8; each subpixel comprises four light emitting elements, OLED1-OLED4, each light emitting element corresponds to a light emitting region); in each of the subpixel units (subpixel units 20), a same output terminal of the driving circuit is split into at least two sub output terminals (Fig. 8; output terminals N1 and N2); and the at least two light emitting regions are respectively connected with different ones of the sub output terminals (Fig. 8; OLED1 and OLED3 connected with terminal N1, OLED2 and OLED4 connected with terminal N2, each light emitting element corresponds to a light emitting region);
(Fig. 2; OLED display panel 12) further comprises a plurality of data lines (data lines X) and a plurality of scanning lines (scan lines SC), 
the at least two light emitting regions (e.g., Fig. 8) comprise a first light emitting region (OLED1, corresponding to light emitting region 1), a second light emitting region (OLED2, corresponding to light emitting region 2), a third light emitting region (OLED3, corresponding to light emitting region 3), and a fourth light emitting region (OLED4, corresponding to light emitting region 4), the first light emitting region (OLED1, corresponding to light emitting region 1) and the second light emitting region (OLED2, corresponding to light emitting region 2) are respectively disposed on two opposite sides of the driving circuit (driving circuit KC), the third light emitting region (OLED3, corresponding to light emitting region 3) and the fourth light emitting region (OLED4, corresponding to light emitting region 4) are respectively disposed on two opposite sides of the driving circuit (driving circuit KC), and are axisymmetric with respect to a bisector of the driving circuit (bisector A) extending along an extending direction of the plurality of data lines (data lines X);
the at least two light emitting regions are configured to emitting light of the same color ([0140]; OLEDs in one subpixel unit 20 has a same color).

Jo discloses the first light emitting region  (OLED1, corresponding to light emitting region 1) and the second light emitting region (OLED2, corresponding to light emitting region 2) are respectively disposed on two opposite sides of the driving circuit (driving circuit KC), but the first light emitting region  and the second light emitting region are not (bisector B) extending along an extending direction of the plurality of scanning lines (scanning lines SC). Therefore, the only difference between Jo (e.g., Fig. 8) and the claimed invention is that OLED arrangement is different. However, it has been held that mere rearrangement parts of an invention in a way that does not modify the operation of the device involves only routine skill in the art. The examiner further cites Chen as a reference. Chen discloses a display device, each subpixel unit 2 comprises 4 light emitting elements 3, and each light emitting element 3 corresponds to a light emitting region, wherein the first light emitting region 1 and the second light emitting region 2, and the third light emitting region 3 and the fourth light emitting region 4, are symmetric with respect to the center the pixel circuit.

Regarding claim 9, Jo in view of Chen discloses the manufacturing method of the organic light emitting diode display panel according to claim 8, Jo (e.g., Figs. 2-4, 6 and 8) wherein the at least two light emitting regions in each of the subpixel units have an equal area (each subpixel unit 20 includes four same OLEDs, each OLED corresponds to a light emitting region). In addition, Chen (e.g., Fig. 1) discloses the same features as claimed.

Regarding claim 10, Jo in view of Chen discloses the manufacturing method of the organic light emitting diode display panel according to claim 8, Jo (e.g., Figs. 2-4, 6 and 8) discloses wherein forming each of the at least two light emitting regions comprises: forming a first electrode (anode or electrode 35), a light emitting layer (light emitting layer LF) and a second electrode (cathode); and the first electrode (anode or electrode 35) is connected with a corresponding one of the sub output terminals (terminal N1 or N2).

Regarding claim 11, Jo in view of Chen discloses a display device (e.g., Jo, Figs. 1-2; OLED display device), comprising the organic light emitting diode display panel according to claim 1.

Regarding claim 15, Jo in view of Chen discloses the organic light emitting diode display panel according to claim 2, Jo (e.g., Figs. 2-4, 6 and 8) discloses wherein the at least two light emitting regions in each of the subpixel units comprise at least three light emitting regions (e.g., Fig. 8; 4 light emitting regions); and the at least three light emitting regions are arranged around the driving circuit (Fig. 8).

Regarding claim 16, Jo in view of Chen discloses the organic light emitting diode display panel according to claim 1, Jo (e.g., Figs. 2-4, 6 and 8) discloses the organic light emitting diode display panel further comprising: a pixel define layer (Figs. 4 and 9; pixel define layer 37) located between the at least two light emitting regions (Figs. 4 and 9). 

5.	Claims 12-13 are rejected under 35 U.S.C. 103 as unpatentable over Jo (US 20040233140 A1) in view of Chen (US 20170373122 A1) and further in view of Lee (US 20170193898 A1).
Regarding claim 12, Jo in view of Chen discloses a maintenance method of the organic light emitting diode display panel according to claim 1, but does not disclose the  comprising: cutting a connection between an abnormal one of the at least two light emitting regions and a corresponding one of the sub output terminals in an abnormal one of the subpixel units. However, Lee (e.g., Figs. 5-6) discloses a maintenance method of the organic light emitting diode display panel, comprising: cutting a connection between an abnormal one of the at least two light emitting regions and a corresponding one of the sub output terminals in an abnormal one of the subpixel units (Figs. 5-6 and [0058]-[0059]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to the OLED display device of Jo in view of Chen. The combination/motivation would be to provide an OLED display device to be properly operated even if a light emitting element is not driven due to a defect.

Regarding claim 13, Jo in view of Chen and further in view of Lee discloses the maintenance method according to claim 12, Lee (e.g., Figs. 5-6) discloses wherein cutting the connection between the abnormal one of the at least two light emitting regions and the corresponding one of the sub output terminals in the abnormal one of the subpixel units comprises: using a laser cutting method to cut the connection between the abnormal one of the at least two light emitting regions and the corresponding one of the sub output terminals in the abnormal one of the subpixel units (Figs. 5-6 and [0058]-[0059]; laser cutting). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to the OLED display device of Jo in view of Chen for the same reason above.

Response to Arguments
6.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Jo (US 20040233140 A1) and Chen (US 20170373122 A1) have been used for new ground rejection.  

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691